UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50969 ROEBLING FINANCIAL CORP, INC. (Exact name of Registrant as specified in its charter) New Jersey 55-0873295 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Route 130 South and Delaware Avenue, Roebling, New Jersey (Address of principal executive offices) (Zip Code) (609) 499-9400 (Registrant’s telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report)) Indicate by check mark whether the Registrant 1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and 2) has been subject to such filing requirements for the past 90 days:Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X_ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 10, 2011 Class Outstanding $.10 par value common stock 1,686,527 shares ROEBLING FINANCIAL CORP, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 INDEX Page Number PART I - FINANCIAL INFORMATION OF ROEBLING FINANCIAL CORP, IN Item 1. Consolidated Financial Statements and Notes Thereto 1 – 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 - 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 24 ROEBLING FINANCIAL CORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (In thousands, except share data) March 31, September 30, Assets Cash and due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Securities available for sale Securities held to maturity Loans receivable, net Real estate owned Accrued interest receivable Federal Home Loan Bank of New York stock, at cost Premises and equipment Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits $ $ Borrowed funds Advances from borrowers for taxes and insurance Other liabilities Total liabilities Stockholders' equity Serial preferred stock, $0.10 par value; 5,000,000 shares authorized; none issued - - Common stock; $0.10 par value; 20,000,000 shares authorized; 1,718,473 issued Additional paid-in-capital Treasury stock; 31,946 shares, at cost ) ) Unallocated employee stock ownership plan shares ) ) Unallocated restricted stock plan shares ) ) Deferred compensation obligation Stock purchased for deferred compensation plan ) ) Retained earnings - substantially restricted Accumulated other comprehensive income (loss): Unrealized gain on securities available for sale, net of tax Defined benefit plan, net of tax ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited consolidated financial statements. 1 ROEBLING FINANCIAL CORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share data) For the Three Months Ended March 31, Interest income: Loans receivable $ $ Securities Other interest-earning assets 9 12 Total interest income Interest expense: Deposits Borrowed funds 50 88 Total interest expense Net interest income before provision for loan losses Provision for loan losses 0 Net interest income after provision for loan losses Non-interest income: Loan fees 22 17 Account servicing and other 94 Gain on sale of loans 3 1 Total non-interest income Non-interest expense: Compensation and benefits Occupancy and equipment Service bureau and data processing Federal deposit insurance premiums 80 76 Real estate owned expense, net 10 Other expense Total non-interest expense Income (loss) before income tax (benefit) ) Income tax (benefit) 85 ) Net income (loss) ) Other comprehensive income (loss), net of tax: Unrealized loss on securities available for sale, net of tax ) ) Adjustment to minimum pension liability 4 4 Comprehensive income (loss) $ $ ) Earnings (loss) per common share: Basic $ $ ) Diluted $ $ ) Weighted average number of shares outstanding: Basic Diluted See notes to unaudited consolidated financial statements. 2 ROEBLING FINANCIAL CORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share data) For the Six Months Ended March 31, Interest income: Loans receivable $ $ Securities Other interest-earning assets 22 24 Total interest income Interest expense: Deposits Borrowed funds Total interest expense Net interest income before provision for loan losses Provision for loan losses 50 Net interest income after provision for loan losses Non-interest income: Loan fees 44 38 Account servicing and other Gain on sale of loans 11 3 Total non-interest income Non-interest expense: Compensation and benefits Occupancy and equipment Service bureau and data processing Federal deposit insurance premiums Real estate owned expense, net 28 Other expense Total non-interest expense Income (loss) before income tax (benefit) ) Income tax (benefit) ) Net income (loss) ) Other comprehensive income (loss), net of tax: Unrealized gain (loss) on securities available for sale, net of tax ) ) Adjustment to minimum pension liability 7 8 Comprehensive income (loss) $ 17 $ ) Earnings (loss) per common share: Basic $ $ ) Diluted $ $ ) Weighted average number of shares outstanding: Basic Diluted See notes to unaudited consolidated financial statements. 3 ROEBLING FINANCIAL CORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) (In thousands) Accumulated Common Other Additional Unallocated Unallocated Deferred Stock for Comprehensive Common Stock Paid-in Capital Treasury Stock ESOP Shares RSP Shares Compensation Obligation Deferred Compensation Retained Earnings Income (Loss) Total Balance at September 30, 2010 $ $ $ ) $ ) $ ) $ $ ) $ $ $ Net income for the six months ended March 31, 2011 - Amortization of ESOP shares - ) - 39 - 21 Change in unrealized gain (loss) on securities available for sale, net of tax - ) ) Deferred compensation plan - 21 - - - 21 Common stock acquired for deferred compensation plan - ) - - ) Allocation of RSP shares - 5 - - (1 ) - 4 Tax expense of stock benefit plans - (4
